Citation Nr: 0814368	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-28 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  What rating is warranted for lumbar degenerative disc 
disease?

2.  What rating is warranted for left leg sciatic 
radiculopathy? 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from January 1967 to October 
1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2005 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Manchester New 
Hampshire.  The May 2005 rating decision, in pertinent part, 
granted a 10 percent rating for the lumbar degenerative disc 
disease, effective December 7, 2004, the date the veteran's 
claim was received.  

In an October 2006 rating decision, the Decision Review 
Officer granted service connection for left leg radiculopathy 
secondary to lumbar degenerative disc disease, and assigned a 
separate 10 percent rating, effective December 7, 2004.  The 
veteran continued his appeal.  AB v. Brown, 6 Vet. App. 35 
(1993) (a veteran is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).

The veteran appeared at a formal local hearing in November 
2005 before an RO Decision Review Officer.  A transcript of 
the hearing testimony is associated with the claims file.


FINDINGS OF FACT

1.  Since December 7, 2004, the veteran's lumbar degenerative 
disc disease has not been manifested by incapacitating 
episodes.  It has not been manifested by ankylosis, range of 
motion on forward flexion less than 60 degrees, and the 
combined thoracolumbar range of motion exceeds 120 degrees.

2.  Since December 7, 2004, left leg lumbar sciatica has not 
been manifested by moderate incomplete paralysis of the 
sciatic nerve.




CONCLUSIONS OF LAW

1.  The requirements are not met for a rating higher than 10 
percent for lumbar degenerative disc disease.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5242, 5243 (2007).

2.  The requirements are not met for an initial rating higher 
than 10 percent for left leg sciatica.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.

In a December 2004 letter, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for him to advise VA of and to submit any 
further evidence that was relevant to the claim.

The December 2004 letter only informed the veteran that he 
needed evidence to show his back disability had worsened to 
prove his claim, which is short of what the VCAA, as 
interpreted in the Vasquez decision, requires.  Nonetheless, 
the RO cured that deficiency by issuance of a supplemental 
letter in October 2006 that provided general notice of how 
disability evaluations and effective dates are assigned and 
the type evidence which impacts those determinations.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the 
October 2006 supplemental notice did not address the specific 
criteria for a spine disability, they were set forth in 
detail in the August 2005 Statement of the Case, and the 
Decision Review Officer specifically addressed the nature and 
severity of his symptoms and the impact of the veteran's 
disability on his employment.  Further, the representative 
specifically addressed those factors in his VA Form 646.

Thus, the Board finds that a reasonable person would have 
understood what was required.  The Board further finds that 
the timing of the October 2006 letter did not frustrate the 
purpose of the notice, as he was afforded a meaningful 
opportunity to participate in the adjudication of the claims, 
the veteran did in fact have the opportunity to meaningfully 
participate in the adjudication of his claim, and did in fact 
do.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Board notes the representative's assertion 
in the December 2006 VA Form 646 that the appeal should be 
remanded for another examination, but finds the examinations 
of record are fully adequate to enable the Board to decide 
the veteran's appeal.  See VAOPGCPREC 11-95 (April 7, 1995), 
60 Fed. Reg. 43,186 (1995).  Further, the veteran's testimony 
at the hearing was consistent with his reported history to 
the examiner at the April 2006 examination and did not 
indicate an assertion that his disability had in fact 
increased in severity since the examination.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, following his retirement from the U.S. Air 
Force where he served as a B-52 bomber pilot, an April 1987 
rating decision granted the veteran service connection for 
his low back disorder with a noncompensable rating.  His 
current claim was received by the RO in December 2004.  Since 
his grant of service connection, the veteran's back disorder 
progressed to severe degenerative disc disease at L5-S1 with 
disc space narrowing, and then to a herniated disc at L5-S1.  
He underwent a microdisectomy at L5-S1 in March 2002 by a 
private physician, which provided significant relief of his 
symptoms.  He submitted his current claim following a regimen 
of physical therapy.

The veteran and his representative have clearly articulated 
the basis of the veteran's claim that his low back should be 
rated higher than 10 percent.  At the hearing, the veteran 
reported working a 40-hour week.  During the day he has to 
stand, stretch, and walk around approximately every 30 
minutes or so.  He changed jobs in order to get an 
environment that allowed him to make those accommodations, 
but he was doing the same kind of work as at his former job.  
Transcript, p. 4.  Being as his primary symptoms, as 
articulated by the veteran, are constant pain and stiffness, 
as further shown by the findings on examinations, the Board 
finds that his current rating in fact compensates him for his 
functional loss due to those factors.  38 C.F.R. §§ 4.1, 4.7.

The March 2005 VA spine examination report noted the 
examination was also one where intervertebral disc syndrome 
was involved.  The spine rating criteria require 
intervertebral disc syndrome to be rated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  An incapacitating episode is defined 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Id., Note 1.  When 
evaluating on the basis of chronic manifestations VA is to 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id., Note 2.

There is no probative medical evidence of record to indicate 
that the veteran has experienced any incapacitating episodes 
as defined by the rating criteria, and neither does he claims 
to have experienced any.  Indeed, the veteran notes that he 
has not missed any time from work due to his low back 
disability, Transcript, p. 4, though he does have to 
accommodate his disability during his work day as noted 
above.  As a result, his low back disorder must be rated on 
the basis of its chronic orthopedic and neurologic 
manifestations.  Id.  When rated on that basis, as found 
above, that the back disorder most nearly approximates his 
current ratings.  38 C.F.R. § 4.7.

The General Rating Formula for Diseases and Injuries of the 
Spine is used to evaluate degenerative arthritis under 
Diagnostic Code 5242.  Applicable rating criteria require 
degenerative arthritis to be rated on the basis of limitation 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The spine rating criteria provide that, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent rating applies 
if forward flexion of the thoracolumbar spine is greater than 
30 degrees but not greater than 60 degrees; or, if the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if the disability is manifested 
by muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  For forward flexion 
of the thoracolumbar spine of greater than 60 degrees but not 
greater than 85 degrees; or, a combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, a 10 percent rating applies.  38 
C.F.R. § 4.71a .

The current spine rating criteria provide specific values for 
range of motion of the thoracolumbar spine.  For the normal 
range of thoracolumbar motion on forward flexion is 0 to 90 
degrees; backwards extension is 0 to 30 degrees; and lateral 
flexion and lateral rotation is 0 to 30 degrees.  See 
38 C.F.R. § 4.71a, Plate V.

The March 2005 examination report notes the veteran's 
history, and that his primary medication is Ibuprofen 800 mg, 
two to three times a day.  He denied any bladder or bowel 
involvement.  As already noted, his last significant flare-up 
was in December 2004, when he underwent another regimen of 
physical therapy which relieved his symptoms.  His primary 
chronic symptoms were low back stiffness and tightness, with 
daily dull radiation into his left buttocks and foot.  He 
estimated his flare-ups as occurring every three to four 
months, and they lasted on average a day.

Physical examination revealed forward flexion to 75 degrees 
with onset of pain at 35 degrees.  Backwards extension was to 
25 degrees with onset of pain at 15 degrees.  Left lateral 
flexion was to 28 degrees, right lateral flexion was to 25 
degrees, left lateral rotation was to 30 degrees, and right 
lateral rotation was to 27 degrees.  These values equate to a 
combined range of motion of 210 degrees, which is far in 
excess of 120 degrees.  While the examiner noted the 
veteran's apparent indication of pain, the examination report 
notes that here was no objective evidence of spasm, atrophy, 
guarding, pain with motion, tenderness, or weakness.  Neither 
was there any evidence of ankylosis.  The neurological 
examination for vibration, pinprick, light touch, and 
position strength, were within normal limits.  Lower 
extremity reflexes were also normal, with knee and ankle 
jerks of 2.

The above findings on examination clearly show the veteran's 
orthopedic manifestations to most nearly approximate a 10 
percent rating.  38 C.F.R. § 4.7.  The Board notes the 
examiner's notation that the veteran would experience an 
additional loss of 1 to 10 degrees in range of motion on 
repetitive use due to pain, as well as the representative's 
assertion that the finding supports a higher rating.  The 
Board further notes, however, that the current spine rating 
criteria specifically provide that the ratings for limitation 
of motion apply regardless of whether pain, tenderness, or 
stiffness are present.  38 C.F.R. § 4.71.  As the drafters 
commented:

In the case of spine disabilities, it would be rare 
for pain not to be present. Pain is often the primary 
factor limiting motion, for example, and is almost 
always present when there is muscle spasm. Therefore, 
the evaluation criteria provided are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present 
when there is a disability of the spine.

68 Fed. Reg. 51,454-51,455 (Aug, 27, 2003).

Thus, the veteran's orthopedic manifestations more nearly 
approximate a 10 percent rating.  38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Codes 5242, 5243.  The Board now considers 
the neurological manifestations, which the examiner at the 
2005 examination diagnosed as left leg sciatica.

Neurological manifestations of back disorders are rated under 
the criteria for peripheral nerves, most often as incomplete 
paralysis.  A note in the Rating Schedule pertaining to 
"Diseases of the Peripheral Nerves" provides that the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function which is substantially less than that which results 
from complete paralysis of these nerve groups, whether the 
loss is due to the varied level of the nerve lesion or to 
partial nerve regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree. 38 C.F.R. § 4.124a, DC's 8510 through 8540.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 
4.6.  The guiding standard, as set forth above, is how the 
symptoms compare to complete paralysis.

As noted, the veteran's symptomatology involves the sciatic 
nerve.  An 80 percent rating is assigned for complete 
paralysis of the sciatic nerve, which is present when the 
foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, DC 8520.
Incomplete paralysis of the sciatic nerve warrants a 60 
percent evaluation if it is severe with marked muscular 
dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate, and a 10 
percent evaluation if it is mild.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The April 2006 VA neurological examination report notes that 
there were no positive clinical findings on examination.  The 
veteran's gait was slightly antalgic, and he could walk on 
his heels and toes without difficulty.  Straight leg raising 
was negative at 90 degrees bilaterally, and forward flexion 
of the hips was good.  Sensation was intact to all primary 
modalities, Romberg sign was absent, reflexes were 2+ and 
symmetric throughout, including the left Achilles, and 
plantar responses were flexor.  Motor examination showed no 
drift and normal strength to confrontation testing.

The examiner noted the veteran's long history of back pain 
and current history of persistent radiation into the left 
leg.  The examiner opined, however, that-despite the 
veteran's pain, he had no neurological abnormalities and 
diagnosed left lumbar radiculopathy.

In light of the examiner's findings on examination, the 
preponderance of the probative evidence shows the veteran's 
10 percent rating for incomplete paralysis of the sciatic 
nerve addresses and adequately compensates his radiating pain 
secondary to his degenerative disc disease at L5-S1.  
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520.

In sum, the separate 10 percent ratings for the orthopedic 
and neurological manifestations adequately compensate the 
veteran for his functional loss due to his low back 
disability.  38 C.F.R. §§ 4.1, 4.7.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claims for higher ratings, however, the doctrine is 
not for application.  Schoolman v. West, 12 Vet. App. 307, 
311 (1999).

The benefit sought on appeal is denied.




ORDER

Entitlement to a rating higher than 10 percent for lumbar 
degenerative disc disease is denied.

Entitlement to a rating higher than 10 percent for left 
lumbar sciatica is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


